Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment

The amendment filed on 08/02/2022 has been entered. Claims 1 and 11-29 are now pending in the Application. Claim 1 has been amended and claims 2-10 have been canceled, while new claims 11-29 have been added by the Applicant. Previous objection to claim 10 has been withdrawn in light of Applicant’s cancelation of claim 10.  Claims 1 and 11-29 are found allowable. 

Allowable Subject Matter

Claims 1 and 11-29 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards a lens driving device, the closest prior art Park et al. (hereafter Park) US 20190020797 A1 (corresponding to US 10848656 B2 of record, see Information Disclosure Statement dated 07/14/2022) teaches such a lens driving device (camera module, see Abstract, Figs. 1-13 and related descriptions), comprising: 
a first housing (110); 
a second housing (300) disposed in the first housing (400); 
a bobbin disposed (200) in the second housing (300); 
an aperture on the bobbin (500 on 200); 
a board disposed on the first housing (900 on 110, as all depicted in Figs. 1-3, and  related descriptions); 
first to fourth coils disposed on the board (coils 730, 810b, 830b, 521b on 900, see Figs. 1-3, and  related descriptions); 
a first magnet disposed on the second housing and disposed to correspond to the first coil (710 on 300 corresponding to 730, Figs. 1-3, and  related descriptions); 
a second magnet disposed on the bobbin and disposed to correspond to the second coil (e.g. 810a on 200, corresponding to 810b, Figs. 1-3, and  related descriptions); 
a third magnet disposed on the bobbin and disposed to correspond to the third coil (e.g. 830a on 200, corresponding to 830b, Figs. 1-3, and  related descriptions); and 
a fourth magnet disposed on the aperture and disposed to correspond to the fourth coil (as 521a on 500 corresponding to 521b); and 
a fourth sensor disposed and configured to sense the fourth magnet (as 518, 519 on 520 configured to determine stop position in one and another direction of 521, e.g. paragraph [126], Figs. e.g. 4, 8-10 are related descriptions), 
wherein the first to fourth coils are spaced apart from each other (see Figs. 1-3), the first coil and the third coil are disposed opposite to each other, and the second coil and the fourth coil are disposed opposite to each other (i.e. as depicted in Figs. 1-3 and related descriptions), 
wherein the second housing is configured to move in an optical axis direction by the first magnet and the first coil (730 with 710 moves 300 for autofocusing, paragraphs [55-59]), 
wherein the bobbin is configured to move in a first direction perpendicular to the optical axis direction by the second magnet and the second coil (810b with 810a moves 200 for hand-shake compensation in first direction, paragraphs [72-75]), 
wherein the bobbin is configured to move in a second direction perpendicular to both the optical axis direction and the first direction by the third magnet and the third coil (830b with 830a moves 200 for hand-shake compensation in second direction, paragraphs [72-75]), 
wherein the aperture comprises a first blade and a second blade (500 has blades 530, 540, Figs. 1, 4-13 and related descriptions), and 
wherein an area of a hole defined by the first blade and the second blade is configured to be adjusted by the fourth magnet and the fourth coil (as area of aperture  with 531, 541 defined by shapes of 530 and 540 is adjusted by 521a, 521b, see Figs. 4-7 and related descriptions). 
Park does not disclose that the fourth sensor disposed on the board and configured to sense the fourth magnet. 
However, Park ‘571 US 20180284571 A1, discloses that the fourth sensor disposed on substrate and configured to sense the fourth magnet (as Hall sensor 430 on substrate 420b configured to sense magnet 410a on stop module aperture on lens module bobbin 200, Figs. 2-7 and related descriptions). But Park does not disclose that sensor 430 is on same board as other coil elements or at least one other coil element as e.g. 520a that is on opposite  substrate 520b, Figs. 2-3 and related descriptions.  
However, regarding claim 1, the prior art of Park taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a lens driving device including the specific arrangement where the fourth sensor disposed on the board and configured to sense the fourth magnet, and in combination with all other claimed limitations of claim 1. Moreover, it would not be obvious to try to combine the Park and Park’571 prior art reference without changing the mode of operation of primary reference or resorting to improper hindsight reasoning. 

With respect to claims 11-27, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 28, directed towards a lens driving device, the closest prior art Park et al. (hereafter Park) US 20190020797 A1 (corresponding to US 10848656 B2 of record, see Information Disclosure Statement dated 07/14/2022) teaches such a lens driving device (camera module, see Abstract, Figs. 1-13 and related descriptions), comprising: 
a first housing (110); 
a second housing (300) disposed in the first housing (400); 
a bobbin disposed (200) in the second housing (300); 
an aperture on the bobbin (500 on 200); 
a board disposed on the first housing (900 on 110, as all depicted in Figs. 1-3, and  related descriptions); 
first to fourth coils disposed on the board (coils 730, 810b, 830b, 521b on 900, see Figs. 1-3, and  related descriptions); 
a first magnet disposed on the second housing and disposed to correspond to the first coil (710 on 300 corresponding to 730, Figs. 1-3, and  related descriptions); 
a second magnet disposed on the bobbin and disposed to correspond to the second coil (e.g. 810a on 200, corresponding to 810b, Figs. 1-3, and  related descriptions); 
a third magnet disposed on the bobbin and disposed to correspond to the third coil (e.g. 830a on 200, corresponding to 830b, Figs. 1-3, and  related descriptions); and 
a fourth magnet disposed on the aperture and disposed to correspond to the fourth coil (as 521a on 500 corresponding to 521b); 
a first sensor disposed on the board and configured to sense the first magnet (small sensor on 900 inside 730 coil to sense 710, Figs. 2-3A and descriptions); 
a second sensor disposed on the board and configured to sense the second magnet (small sensor on 900 at 810b coil to sense 810a for operation of hand-shake compensation, Figs. 2-3A and descriptions); a third sensor disposed on the board and configured to sense the third magnet (small sensor on 900 in 830b coil to sense 830a for operation of hand-shake compensation, Figs. 2-3A and descriptions); and
a fourth sensor disposed and configured to sense the fourth magnet (as 518, 519 on 520 configured to determine stop position in one and another direction of 521, e.g. paragraph [126], Figs. e.g. 4, 8-10 are related descriptions), 
wherein the first to fourth coils are spaced apart from each other (see Figs. 1-3), the first coil and the third coil are disposed opposite to each other, and the second coil and the fourth coil are disposed opposite to each other (i.e. as depicted in Figs. 1-3 and related descriptions), 
wherein the second housing is configured to move in an optical axis direction by the first magnet and the first coil (730 with 710 moves 300 for autofocusing, paragraphs [55-59]), 
wherein the bobbin is configured to move in a first direction perpendicular to the optical axis direction by the second magnet and the second coil (810b with 810a moves 200 for hand-shake compensation in first direction, paragraphs [72-75]), 
wherein the bobbin is configured to move in a second direction perpendicular to both the optical axis direction and the first direction by the third magnet and the third coil (830b with 830a moves 200 for hand-shake compensation in second direction, paragraphs [72-75]), 
wherein the aperture comprises a first blade comprising a first groove and a second blade comprising a second groove (500 has blades 530 with groove in 531 hole, and 540 with groove in 541 hole, as depicted Figs. 1, 4-13 and related descriptions), and 
wherein an area of a hole defined by the first groove and the second groove is configured to be adjusted by the fourth magnet and the fourth coil (as area of aperture  with 531, 541 defined by shapes of 530 and 540 is adjusted by 521a, 521b, see Figs. 4-7 and related descriptions). Park does not disclose that the fourth sensor disposed on the board and configured to sense the fourth magnet. 
However, Park ‘571 US 20180284571 A1, discloses that the fourth sensor disposed on substrate and configured to sense the fourth magnet (as Hall sensor 430 on substrate 420b configured to sense magnet 410a on stop module aperture on lens module bobbin 200, Figs. 2-7 and related descriptions). But Park does not disclose that sensor 430 is on same board as other coil elements or at least one other coil element as e.g. 520a that is on opposite  substrate 520b, Figs. 2-3 and related descriptions.  

However, regarding claim 28, the prior art of Park taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a lens driving device including the specific arrangement where the fourth sensor disposed on the board and configured to sense the fourth magnet, and in combination with all other claimed limitations of claim 1. Moreover, it would not be obvious to try to combine the Park and Park’571 prior art reference without changing the mode of operation of primary reference or resorting to improper hindsight reasoning. 

With respect to claim 29, this claim depends on claim 29 and is allowable at least for the reasons stated supra.

In addition, the previously cited prior art of Shin discloses most limitations of independent claims 1 and 28 and in combination with e.g. cited prior art of Park or Park’571 also teaches nearly all limitations of claims 1 and 28. However, the prior art of Shin taken either singly or in combination fails to anticipate or fairly suggest such a lens driving device including the specific arrangement where the fourth sensor disposed on the board and configured to sense the fourth magnet, and in combination with all other claimed limitations of claim 1. Moreover, it would not be obvious to try to combine the Shin with Park or Park’571 prior art reference without changing the mode of operation of primary reference or resorting to improper hindsight reasoning. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872